But THE COURT
(FITZHUGH, Circuit Judge, absent)
was of opinion that this was no defence.
The plaintiff then offered the protest, which stated that the notary-public had, on the 17th of October, 1805, (the three days grace expired with the 16th,) demanded payment from the maker, who did not pay, and from the indorser, who did not pay; but did not state that he informed the indorser that a demand had been made upon the maker, and payment refused.
THE COURT
(THRUSTON, Circuit Judge, absent)
decided that the protest was not evidence of a sufficient notice. That the day after the expiration of the three days of grace was soon enough to make the demand and give notice. That a demand made by Alexander Moore,' (a clerk of Cleon Moore, the notary-public,) he having possession of the note with a blank indorsement, with the assent of the plaintiff, was" by a person sufficiently authorized to make the demand and give notice. That the indorsement of the note was evidence of money had and received by the defendant for the plaintiff’s use, although the note was indorsed by the defendant for the accommodation of A. & W. Ramsay, who drew the money.
Verdict for the plaintiff.
Bills of exception were taken, but no writ of error prosecuted.